           Case: 5:21-cv-00153-KKC Doc #: 1 Filed: 06/02/21 Page: 1 of 20 - Page ID#: 1


Pro Se 14 (Rev, 12/16) Complaint for Violation cf Civil Rights (Prisoner)


                                                                      1 st0
                                         UNITED STATES DISTRICT COURT' a rn
                                                                             for the
                                                             Eastern District of Kentucky                                    1}2
                                                                                                                       !•J U'.:X!NGTON
                                                                     Lexington Division                               ROBERT ft CARH
                                                                                                                C!.EHK U.S. DISTRICT COUHT
  Lifseyvind R.vanHouten (aka James Dunn), Gary
Bancroft, lri Harkness (aka Stephen Harkness), James                           )       Case No.   5:
  Fultz, Anthony Harvey, Daniel Dunaway, Tommy                                 )                  (to be filled in by the Clerk's Office)
      Fletcher, Josh Roberts, (see attached pg 1)
                                                                               )
                              Plaintijf(s)
                                                                               )
(Write the fidl name of each plaintiff who is.filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,              )
please write "see attached" in the space and attach an additional              )
page with thefi1ll list of names.)                                             )
                                   -v-                                         )
                                                                               )
   Kentucky Department Of Corrections,Core Civic,                              )
  Cookie Crews, Janet Conover, (see attached pg 1)                             )
                                                                               )
                             Defendant(s)                                      )
(Write the full name of each defendant who is being sued. If the               )
names of all the defendants cannot fit in the space above, please              )
write "see attached" in the space and attach an additional page
with the fi1/l list ofnames. Do not include addresses here.)



                                   COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                               (Prisoner Complaint)


                                                                            NOTICE

    Federal Rules of Civil Procedure 5.2· addresses the privacy and security concerns resulting from public access to
    electronic court files. Under this rule, papers filed with the court should not contain: an il;dividual's full social
    security number or full birth date; the full name of a person known to be a minor; or a con1plete fmancial account
    number. A filing may include only: the last four digits of a social security number; the ycur of an individual's
    birth; a minor's initials; and the last four digits of a financial account number.

    Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witr,.~ss statements, or any
    other materials to the Clerk's Office with this complaint.

    In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
    forma pauperis.




                                                                                                                                            Page 1 of 11
           Case: 5:21-cv-00153-KKC Doc #: 1 Filed: 06/02/21 Page: 2 of 20 - Page ID#: 2
                                                                                                                      ,,,

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Right,; (Prisoner)

I.         The Parties to This Complaint

           A.         The Plaintiff(s)

                      Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                      needed,
                             Name                                            Lifseyvind Reinier vanHouten
                             All other names by which                        James Mark Dunn; Jim
                             you have been known:
                             ID Number                                       122945
                             Current Institution                             Lee Adjustment Center
                             Address                                         168 Lee Adjustment Center Drive
                                                                             Beattyville                      KY            41311
                                                                                           City             State           Zip Code


           B.         The Defendant(s)

                       Provide the information below for each defendant named in the complaint, whether the defendant is an
                       individual, a government agency, an organization, or a corporation. Make sure that the defend:i11t(s) ·
                       listed below are identical to those contained in the above caption. For an individual defenrlant, include
                       the person's job or title (if known) and check whether you are bringing this col!lplaint against them in their
                       individual capacity or official capacity, or both. Attach additional pages if needed.

                       Defendant No. I
                             Name                                            Kentucky Department Of Corrections
                             Job or Title (if/mown)
                             Shield Number
                             Employer                                        Commonwealth of Kentucky
                             Address                                         275 east Main Street
                                                                             Frankfort                   KY                 40106
                                                                                           City               State         Zip Code

                                                                             D Individual capacity    ~ Official capacity

                       Defendant No, 2
                             Name                                            Core Civic, Lee Adjustment Center
                             Job or Title (if known)
                             Shield Number
                             Employer                                        Commonwealth of Kentucky, KY DOC·
                             Address                                         168 Lee Adjustment Center
                                                                             Beattyville                      KY             41311
                                                                                           City               State         Zip Codi

                                                                             D Individual capacity    ~ Official capacity



                                                                                                                                     Page 2 of 11
           Case: 5:21-cv-00153-KKC Doc #: 1 Filed: 06/02/21 Page: 3 of 20 - Page ID#: 3


Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)


                      Defendant No. 3
                            Name                                            Cqokie Crews
                            Job or Title (if/mown)                          Commissioner of the Kentucky Department of Correctiom

                            Shield Number
                            Employer                                        Commonwealth of Kentucky
                            Address                                         PO Box2400
                                                                            Frankfort                        KY               40601
                                                                                        City                 State            Zip Code

                                                                            ~ Individual capacity       D Official capacity
                      Defendant No. 4
                            Name                                            Janet Conover
                            Job or Title (if/mown)                          Director of Adult Institutions
                             Shield Number
                            Employer                                        Kentucky Department of Corrections, Commonwealth of l<entucky

                            Address                                         PO Box2400
                                                                            Frankfort                         KY ·            40601
                                                                                        City                 State            Zip Code

                                                                            ~ Individual capacity       D Official capacity
II.        Basis for Jurisdiction

           Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
           immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
           Federal Bureau ofNarcotics, 403 US. 388 (1971), you may sue federal officials for the violation of certain
           constitutional rights.

           A.         Are you bringing suit against (check oil that apply):

                       D Federal officials (a Bivens claim)
                       ~ State or local officials (a§ 1983 claim)

           B.          Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                       the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
                       federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?
                       Defendants' refusal to provide a ceremonial religious meal for Plaintiffs corn:tituted a deliberate
                       indifference to Plaintiffs' sincerely held beliefs under the Religious Exercise Clause and the Equal
                       Protection Clause of the 14th Amendment of the United Sates Constitution. Defendants' refus('ll to
                       provide a ceremonial religious meal for Plaintiffs constituted a deliberate indifference to Plaintiffs'
                       sincerely held belie~under RLUIPA (continued, SB!Lllll~a,,,chwe~d,__,,pg,,._7...,)'-_ _ _ _ _ _ _ _ _ _ __

            C.         Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                       are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                       officials?




                                                                                                                                         Page3 of 11
          Case: 5:21-cv-00153-KKC Doc #: 1 Filed: 06/02/21 Page: 4 of 20 - Page ID#: 4


Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)




           D.         Section 1983 allows defendants to be found liable only when they have acted "under color of any
                      statute, ordinance, regulation, custom, or usage, of any State or Territory or t'ie District of Columbia."
                      42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                      of slate or local law. If you are suing under Bivens, explain how each defendant acted under color of
                      federal law. Attach additional pages if needed.
                      Defendant KY Department of Corrections created and instituted a policy that violated Plaintiffs'
                      Constitutional rights under RLUIPA and the First and Fourteenth Amendments. Defendant Core Civic,
                      being legally responsible for its employees that are in supervisory positions, allowed the continued
                      enforcement of the illegal policy after they were informed of the constitutional violations. (see attached
                      _fill._])_ _ _ _ _ _ - - - - - - - - - - - ~ - - ~ - - - - - - - - - -

ID.        Prisoner Status

          Indicate whether you are a prisoner or other confined person as follows (check all that apply):
          0           Pretrial detainee

          0           Civilly committed detainee

          0           Inunigration detainee

          ~           Convicted and sentenced state prisoner

          0           Convicted and sentenced federal prisoner

          0           Other (explain)

IV.      Statement of Claim

         State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
         alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
         further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
         any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
         statement of each claim in a separate paragraph. Attach additional pages if needed.


         A.          If the events giving rise to your claim arose outside an institution, describe where and when they arose.




         B.          If the events giving rise to your claim arose in an institution, describe where and when they arose.
                      All events giving rise lo Plaintiffs' claims arose within the confines of the KY Department of Corrections,
                      specifically at the Lee Adjustment Center. These events arose at the time of the initial requests for
                      remedy and at the beginning of the administrative remedy processes. This approximate dates range
                      from 7-2020 through 3-2021.



                                                                                                                         Page4 of 11
           Case: 5:21-cv-00153-KKC Doc #: 1 Filed: 06/02/21 Page: 5 of 20 - Page ID#: 5


Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



          C,          What date and approximate time did the events giving rise to your claim(s) occur?
                      On 7-22-2020 at about 3:00pm, Plaintiffs first requested their racial identification to be changed.
                      On 6-07-2019, Plaintiff vanHouten first filed an institutional grievance for reli::.,ious or ceremoni2.I meals
                      to be provided to the Asatru/Odinist faith practices. On 6-19-2019, Plaintiff vanHouten submitted a
                      proposal for the religious accommodation of ceremonial meals for his faith. (see attached pg. 8)



         D.           What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                      Was anyone else involved? Who else saw what happened?)
                      1)Plaintiffs requested for various accommodations in connections with their faith's religious practices
                      and racial/ethnic identifications. These requests were denied so Plaintiffs began the administrative
                      remedies process where they informed, in the body of these grievances, that the policies and practices
                      they were addressing violated their civil rights. Defendant KY Department of Corrections instituted these
                      illegal policies, Defendant CoreCivic enforced these illegal policies, Defendant Akers refused to remedy
                      the illegal policies, Defendant Crews ultimately denied the grievances and continued to apply the illegal
                      policies and practices, and Defendant Bloyd an Conover refused to address the KY DOC PoliC'.' 23.1 by
                      ignoring the religious accommodations requests from Plaintiffs and therefore did not correct the illegal
                      policies and practices when she was informed of their illegality. (see attached pg. 8)



V.        Injuries

          If you sustained injuries related to the events alleged above, describe your injuries and state what medical
          treatment, if any, you required and did or did not receive.
           The continued use of the terms "white" or "Caucasian" are racist terms and cause Plcaintiffs to be targeted and
           subjected to general aggressive and/or unpopular discriminatory treatment by the inmate population ar.d
           occasionally staff. Without the opportunity to participate in a ceremonial meal with sp:?cific foods, Plaintiffs are
           spiritually separated from their Gods and therefore are not able to be recognized and re.ceive the gifts that their
           gods provide such as good health, good luck, and spiritual power necessary for them to reach the level of
           Godhood in their faith. Without the proper personal religious items required for personal worship, Plaintiffs cannot
           communicate and offer their sacrifices and efforts to their Gods and Ancestors and this separates thorn from the
           divine and does not allow them to reach Godhood which is the main objective for their faith. They can only feign
           their faith without earning or receiving any spiritual rewards and does not permit their Gods to hear or
           acknowledge them.


VI.       Relief

          State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
          If requesting money damages, include the amounts of any actual damages and/or pun'.iive damages clair,;_ed for
          the acts alleged. Explain the basis for these claims,
           Declaratory relief ordering Defendant Department of Corrections to amend their policios to reflect that ceremonial
           meals shall be provided for their quarterly Blot rituals and for these meals to include the special foods of Rabbit,
           Beef, and Pork. Declaratory relief ordering Defendant Department of Corrections to ,mend their policies to reflect
           that the additional personal religious items of 1) Personal Altar Cloth (small rabbit pel'), 2) Personal Oath ring
           (arm ring or metal bracelet), 3) Personal wooden rune set, 4) Bowli. (small wooden b2wl), and 5) Personal Mead
           Horn (small blunted cup made of natural materials), all be permitted as personal prorP.rty for adherents of the
           Asatru/Odinist faith. Declaratory relief ordering Defendant Department of Correction~ to amend plaintiffs
           institutional files and change their race identifier from "White" or "Caucasian" to "Germanic American". ·.
           Declaratory relief ordering all Defendants to acknowledge and adhere to the newly a·,71ended policies aiia
           changes in the above listed declaratory reliefs. (see attached pg. 8)                    -                   ·




                                                                                                                             Page 5 of 11
           Case: 5:21-cv-00153-KKC Doc #: 1 Filed: 06/02/21 Page: 6 of 20 - Page ID#: 6


Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
                                                                                                     ·,
                                                                                                    ...
VII.     Exhaustion of Administrative Remedies Administrative Procedures

         The Prison Litigation Reform Act ("PLRA"), 42 U.S.C. § 1997e(a), requires that "[n]o action shall be brought
         with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
         in any jail, prison, or other correctional facility until such administrative remedies as are available are
         exhausted."

         Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
         exhausted your administrative remedies.

         A.           Did your claim(s) arise while you were confmed in a jail, prison, or other correctional facility?

                      0      Yes

                      •      No

                      If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
                      events giving rise to yom claim(s).
                       Lee Adjustment Center




          B.          Does the jail, prison, or other correctional facility where yom claim(s) arose have a grievance
                      procedure?

                      0Yes

                      •      No

                      D Donotknow
          C.          Does the grievance procedure at the jail, prison, or other correctional facility where your clairn(s) arose
                      cover some or all ofyom claims?

                      0Yes

                      •      No

                      D Donotknow
                      If yes, which claim(s)?
                       All claims for the Plaintiffs arose from the Kentucky Department of Corrections while Plaintiffs were
                       housed at the Lee Adjustment Center.




                                                                                                                          Page 6 of 11
           Case: 5:21-cv-00153-KKC Doc #: 1 Filed: 06/02/21 Page: 7 of 20 - Page ID#: 7


Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



         D.           Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
                      concerning the facts relating to this complaint?

                      ~ Yes

                      •      No

                      If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
                      other correctional facility?

                      0Yes

                      •      No


          E.          If you did file a grievance:

                      1.    Where did you file the grievance?
                             Grievance # 20-280G concerning the racial / ethnic identification was filed at the Lee Adjustment
                             Center. Grievance # 21-045 concerning the additional personal religiou~ items was filed at .the Lee
                             Adjustment Center. Grievance # 21-046 concerning the Ceremonial meals was filed at the Lee
                             Adjustment Center.




                      2.     What did you claim in your grievance?
                             Grievance # 20-280G claims that the terms of white or Caucasian are offensive and not appropriate.
                             It is discriminatory not to allow another identifier when all other racial groups have been permitted
                             this exact request. Grievance# 21-045 claims denial of these required personal religious items
                             violate RLUIPA and the 1st and 14th Amendments of the US Constitution and the clauses therein.
                             Grievance# 21-046 claims that a denial of a ceremonial meal violates violate RLUIPA and the 1st
                             and 14th Amendments of the US Constitution and the clauses therein.

                       3.    What was the result, if any?
                             Grievance# 20-280G was denied by Defendant Akers, and Defendant Crews. Grievance# 21-045
                             was denied by Defendant Akers, Defendant Crews. Grievance# 21-046 was denied by Lee
                             Adjustment Center's Institutional Grievance Coordinator as being considered "moot".




                       4.    What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
                             not, explain why not. (Describe all efforts to appeal to the highest ievel of the grievance process)
                             Grievance # 20-2806, Grievance # 21-045 and Grievance# 21-046 was appealed to the highest
                             level available for the inmate grievance process in the KY Department of Corrections. All grievances
                             are completed and no further administrative remedies exists.




                                                                                                                          Page 7 of 11
          Case: 5:21-cv-00153-KKC Doc #: 1 Filed: 06/02/21 Page: 8 of 20 - Page ID#: 8


Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



         F.           If you did not file a grievance:

                      I.    If there are any reasons why you did not file a grievance, state them here:




                      2.    If you did not file a grievance but you did inform officials of your claim, state who you informed,
                            when and how, and their response, if any:




          G.          Please set forth any additional information that is relevant to the exhaustion of your administrative
                      remedies.
                      Prior to filing any of the grievances, Plaintiff vanHouten submitted formal requests to the proper
                      authorities in hopes of a resolve to these violations. These requests were filed to the office of Alicia
                      Bloyd. Once these requests were denied and/ or ignored, Plaintiff vanHouten followed the
                      administrative remedy process and filed grievances concerning all issues.


                      (Note: You may attach as exhibits to this complaint any documents related to the exhaustion ofyour
                      administrative remedies.)

VIII. Previous Lawsuits

         The "three strikes rule" bars a prisoner from bringing a civil action or an appeal in federal court without paying
         the filing fee if that prisoner has "on three or more prior occasions, while incarcerated or detained in any facility,
         brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
         malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
         danger of serious physical injury." 28 U.S.C. § 1915(g).

          To the best of your knowledge, have you had a case dismissed based on this "three strikes rule"?

          D Yes
          ~No


          If yes, state which court dismissed your case, when this occurred, and attach a copy o"the order if possible.




                                                                                                                          Page 8 of 11
          Case: 5:21-cv-00153-KKC Doc #: 1 Filed: 06/02/21 Page: 9 of 20 - Page ID#: 9


Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights Prisoner



         A.          Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
                     action?

                     D Yes
                     0      No


         B.          If your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
                     more than one lawsuit, describe the additional lawsuits on another page, using the same format.)


                      1.    Parties to the previous lawsuit
                            Plaintiff(s)
                            Defendant(s)

                      2.    Court (iffederal court, name the district; ifstate court, name the county and State)



                      3.    Docket or index number



                      4.    Name of Judge assigned to your case



                      5.    Approximate date of filing lawsuit



                      6.    Is the case still pending?




                            If no, give the approximate date of disposition.

                      7.    What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                            in your favor? Was the case appealed?)




          C.          Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
                      imprisomnent?



                                                                                                                         Page 9 of 11
        Case: 5:21-cv-00153-KKC Doc #: 1 Filed: 06/02/21 Page: 10 of 20 - Page ID#: 10


Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner


                     ~ Yes

                     •      No


         D.           If your answer to C is yes, describe each lawsuit by answering questions 1 t!irongh 7 below . .(If there is
                      more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

                      1.    Parties to the previous lawsuit
                            Plaintiff(s)         JAMES DUNN
                                                 -------------------------------
                            Defendant(s)         KENTUCKY DEPARTMENT OF CORRECTIONS

                      2.    Court (iffederal court, name the district; ifstate court, name the county and State)
                            United States District Court for the Western District of Kentucky, Paducah Division




                      3.    Docket or index number
                            CIVIL ACTION NO. 5:12-CV-192

                      4.    Name of Judge assigned to your case
                            Thomas B. Russell, Senior United States District Judge

                      5,    Approximate date of filing lawsuit
                            December 7, 2012

                      6.    Is the case still pending?




                            If no, give the approximate date of disposition     March 28, 2014, Decided

                      7.    What was the result of the case? (For example: Was the case dismissed? Was judgment entered
                            in your favor? Was the case appealed?)
                            Summary Judgment was granted for the Defendants due to not filing a response within the
                            designated time. The case was dismissed.




                                                                                                                        Page 10 of 11
         Case: 5:21-cv-00153-KKC Doc #: 1 Filed: 06/02/21 Page: 11 of 20 - Page ID#: 11


P_ro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)



IX.       Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
         and belief that this complaint: (1) is not being presented for an improper purpose, suc:1 as to harass, cause
         unnecessary delay, or needlessly increase the cost oflitigation; (2) is supported by exioting law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.



          A.          For Parties Without an Attorney

                      I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                      served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                      in the dismissal of my case,


                      Dore    of"";""              ~.        ~3/z (I
                       Signature of Plaintiff
                      Printed Name of Plaintiff
                       Prison Identification#                    122945
                       Prison Address                            168 Lee Adjustment Center Drive
                                                                 Beattyville                       KY        41311
                                                                               City                State    Zip Code



          B.           For Attorneys

                       Date of signing:


                       Signature of Attorney
                       Printed Name of Attorney
                       Bar Number
                       Name of Law Finn
                       Address

                                                                               City                State    Zip Code

                       Telephone Number
                       E-mail Address




                                                                                                                       Page 11 of 11
   Case: 5:21-cv-00153-KKC Doc #: 1 Filed: 06/02/21 Page: 12 of 20 - Page ID#: 12

                      Attached "Additional Pages" for Plaintiffs' Complaint




I.Additional Pages for "Plaintiffs" from page 1 of Complaint.

      Ethan Reid. Plaintiff

      Brandon Lannum. Plaintiff

      Kevin Rowe. Plaintiff

      Rnssell Clemons. Plaintiff

       Glenn Summitt, Plaintiff

       All other inmates within the Kentucky Department of Corrections that are similarly

       situated as being listed under the Asatru/Odinist faith. Plaintiffs




2. Additional Pages for "Defendants" from page 1 of Complaint.


       Alicia Bloyd. Religious Program Administrator for Kentucky Department of Corrections

       Daniel Akers. Warden, Lee Adjustment Center.




                                                  1
    Case: 5:21-cv-00153-KKC Doc #: 1 Filed: 06/02/21 Page: 13 of 20 - Page ID#: 13

3. Additional Pages for "Parties to This Complaint. section I. A. Plaintiff(s)" from page 2 of
   Complaint.


Plaintiff No. 2
Name                     Gary Bancroft
                         -~---------------------------
All other names by which Alaska
you have been known:
ID Number               245407
Current Institution     Lee Adjustment Center
Address                 168 Lee Adjustment         Address        168 Lee Adjustment Center
                        Center Drive                              Drive
                                 Beattyville            KY                   41311



Plaintiff No. 3
Name                     Steven Harkness
                         --------------------------
All other names by which Iri
you have been known:
ID Number              278211
                       --------------------------
Current Institution    Lee Adjustment Center
Address                 168 Lee Adjustment         Address        168 Lee Adjustment Center
                        Center Drive                              Drive
                                 Beattyville            KY                   41311


Plaintiff No. 4
Name                     James Fultz
                         -----------------------------
All other names by which Helgi
you have been known:
ID Number
Current Institution     Lee Adjustment Center
Address                 168 Lee Adjustment Center Drive
                                 Beattyville            KY                   41311
                                    City                State              Zip Code




                                               2
   Case: 5:21-cv-00153-KKC Doc #: 1 Filed: 06/02/21 Page: 14 of 20 - Page ID#: 14

Plaintiff No. 5
Name                       ___
                           Anthony __
                                   Harvey ______________________
                                 _:_      _:_


All other names by which   KID; Sigmund
you have been known:
ID Number
Current Institution        Lee Adjustment Center
Address                    168 Lee Adjustment Center Drive
                                  Beattyville            KY           41311
                                       City             State       Zip Code




Plaintiff No. 6
Name                     Daniel Dunaway
                         --------=-----------------------
All other names by which Sinfjotli
you have been known:
ID Number
Current Institution        Lee Adjustment Center
Address                    168 Lee Adjustment Center Drive
                                  Beattyville            KY           41311
                                       City             State        Zip Code




Plaintiff No. 7
Name                     Tommy Fletcher
                         --~--------------------------
All other names by which none
you have been known:
ID Number
Current Institution        Lee Adjustment Center
Address                    168 Lee Adjustment Center Drive
                                  Beattyville            KY           41311
                                       City              State       Zip Code




                                                3
   Case: 5:21-cv-00153-KKC Doc #: 1 Filed: 06/02/21 Page: 15 of 20 - Page ID#: 15

Plaintiff No. 8

Name                     Josh Roberts
                         -----------------------------
All other names by which none
you have been known:
ID Number
Current Institution    Lee Adjustment Center
Address                168 Lee Adjustment Center Drive
                              Beattyville            KY               41311
                                 City               State           Zip Code




Plaintiff No. 9
Name                      Ethan Reid
                          -----------------------------
A 11 other names by which Sorli
you have been known:
ID Number
Current Institution    Lee Adjustment Center
Address                168 Lee Adjustment Center Drive
                              Beattyville            KY               41311
                                 City                State           Zip Code




Plaintiff No. 10
Name                     Brandon Lannum
                         -----------------------------
All other names by which B. T.; Klein Bart
you have been known:
ID Number
Current Institution
Address
                                                     KY
                                 City                State           Zip Code




                                            4
   Case: 5:21-cv-00153-KKC Doc #: 1 Filed: 06/02/21 Page: 16 of 20 - Page ID#: 16

Plaintiff No. 11
Name                     Kevin Rowe
                         -----------------------------
All other names by which none
you have been known:
ID Number
Current Institution        Lee Adjustment Center
Address                    168 Lee Adjustment Center Drive
                                   Beattyville               KY                   41311
                                      City                  State                Zip Code


Plaintiff No. 12
Name                       Russell Clemons
All other names by which   Hodor
you have been known:
JD Number
Current Institution        Lee Adjustment Center
Address                    168 Lee Adjustment Center Drive
                                   Beattyville               KY                   41311
                                      City                  State                Zip Code


Plaintiff No. 13

Name                       Glenn Summitt
                           ----------------------------~
All other names by which
you have been known:
ID Number                  253185
                           -----------------------------
Current Institution        Lee Adjustment Center
Address                    168 Lee Adjustment Center Drive
                                   Beattyville               KY                   41311


Plaintiff No. 14
        Class of Plaintiffs, all other inmates within the Kentucky Department of Corrections that
        are similarly situated as being listed under the Asatru/Odinist faith.




                                                  5
   Case: 5:21-cv-00153-KKC Doc #: 1 Filed: 06/02/21 Page: 17 of 20 - Page ID#: 17

4. Additional Pages for "Parties to This Complaint, section I. B. Defendant(s}" from page 2 of
       Complaint.


Defendant No. 5

Name                        ~A=l=ic=ia=B=lo~y~d=--------------------------~
Job or Title (if known)     Religious Program Administrator for Kentucky Department of Corrections
Shield Number
Employer                    Commonwealth of Kentucky
Address                     PO Box2400
                                    Frankfort               KY                   40601
                                        City               State               Zip Code
                          X Individual Capacity    X Official Capacity




Defendant No. 6

Name                        ~D=a=n=ie=l=A=k=e=rs,,__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Job or Title (if known)      Warden of Lee Adjustment Center
Shield Number
Employer                    CoreCivic
Address                     168 Lee Adjustment Center Drive
                                    Beattyville              KY                  41311
                                        City                State              Zip Code
                             Individual Capacity   X Official Capacity




                                                   6
    Case: 5:21-cv-00153-KKC Doc #: 1 Filed: 06/02/21 Page: 18 of 20 - Page ID#: 18

5. Additional Pages for "Basis for Jurisdiction Section II. B." from page 3 of Complaint.
       Defendants' refusal to allow Plaintiffs to obtain personal religious items they sincerely believe
       are required by their faith constitutes a deprivation of rights for their sincerely held beliefs
       under the Religious Exercise Clause and the Equal Protection Clause of the 14th Amendment of
       the United Sates Constitution. Defendants' refusal to allow Plaintiffs to obtain personal religious
       items they sincerely believe are required by their faith constitutes a deprivation of rights for
       their sincerely held beliefs under RLUIPA. Defendants have violated the Plaintiffs' rights under
       RLUIPA-42 USCS § 2000cc, First Amendment's Free Exercise Clause, First Amendment's
       Establishment Clause, Equal Protection Clause of the Fomteenth Amendment. Defendants
       refusal amend Plaintiffs' racial identifiers from "White" or "Caucasian" to Ge1manic American
       continues the racial discrimination that they are suffering by being labeled under these racist
       te1ms. This is q deprivation of their rights to equal protection secured by the Constitution and
       Federal Laws.




6. Additional Pages for "Basis for Jurisdiction Section II. D." from page 4 of Complaint.
       Defendant Crews continued to enforce the illegal policy after she was informed of the
       constitutional violations and refused to remedy the violation during the administrative remedy
       grievance process by denying Grievances #21-045 and #21-046. Defendant Crews,
       Commissioner for the KY Department of Conections at the time of grievance # 20-2800,
       continued to allow the Constitutional violation of racial discrimination to continue after she was
       informed of the constitutional violations and refused to remedy the violation during the
       administrative remedy grievance process by denying Grievance #20-2800. Defendant Akers
       continued to enforce the illegal policy and continued to allow the Constitutional violation of
       racial discrimination to continue after he was informed of the constitutional violations and
       refused to remedy the violation during the administrative remedy grievance process. Defendant
       Conover continued to enforce the illegal policy after she was informed of the constitutional
       violations and refused to remedy the violation during the religious accommodation request
       processes that Plaintiff vanHouten submitted. Defendant Bloyd continued to enforce the illegal
       policy after she was informed of the constitutional violations and refused to remedy the
       violation during the religious accommodation request processes that Plaintiff vanHouten
       submitted. Defendant Akers continued to enforce the illegal policy after he was informed of the

                                                    7
   Case: 5:21-cv-00153-KKC Doc #: 1 Filed: 06/02/21 Page: 19 of 20 - Page ID#: 19

      constitutional violations and refused to remedy the violation during the religious
      accommodation request processes that Plaintiff vanHouten submitted and in denying
      Grievances #21-045 and #21-046.




7. Additional Pages for "Statement of Claim, Section IV. C." from page 5 of Complaint.
       On 12-16-2020, Plaintiff vanHouten resubmitted this religious accommodation request. On 2-
      24-2021, Plaintiff vanHouten filed a grievance concerning the refusal to accommodate the
      Asatru/Odinist adherents ceremonial meals and advised all Defendants of the Constitutional
       violations in the body of this grievance. On 12-17-2020, Plaintiff vanHouten submitted a
       religious accommodation request for the inclusion of several personal religious items necessary
       for their private worship. On 2-24-2021, PlaintiffvanHouten filed an institutional grievance and
       informed all Defendants of the constitutional violations if his request was denied.




8. Additional Pages for "Relief, Section IV D." from page 5 of Complaint.
                                                                                '
       1. Plaintiffs' first claim is that the Defendants have violated Plaintiffs' Constitutional rights
          under RLUIPA, the Equal Protection Clause and the Religious Exercise Clause of the 14'"
          Amendment of the United States Constitution by denying them and their entire class the
          oppottunity to participate in a sincerely held religious practice. Petitioners, currenfinmates
          of Kentucky correctional institutions, claim that Defendants have violated their
           Constitutional rights by failing to accommodate Plaintiffs' exercise of their 'non-mainstream'
           religion in a variety of ways.
       2. Plaintiffs' second claim is that the Defendants have violated their Constitutional rights under
           the Equal Protection clause of the 14th Amendment of the. United· States Constitution by
           denying them and their entire class the opportunity to have their racial identifier that is
           listed in their institutional file changed due to the racial discrimination that they are
           suffering.



                                                    8
   Case: 5:21-cv-00153-KKC Doc #: 1 Filed: 06/02/21 Page: 20 of 20 - Page ID#: 20

9. Additional Pages for "Relief, Section VI." from page 5 of Complaint.
       Monetary damages in the amount of $1000 from Defendants Crews, Conover, Bloyd aod Akers
       for each of Plaintiffs' quarterly Blot ritual Feasts that has been withheld since the filing of their
       initial grievance on 6-07-2019, for the injuries Plaintiffs have suffered from the Constitutional
       violations and from being separated from their Gods and denying them the ability to commune
       with their Gods and reaching Godhood. Monetary damages in the amount of $5000 from each
       Defendaots Crews aod Akers for the injuries Plaintiffs have suffered from the racial
       discrimination they have suffered from the offensive terms "White" and/or "Caucasian".
       Punitive Damages for all expenses accrued in the filing of this action to include but not limited
       to all copy and postage expenses. Punitive Damages for aoy legal representation fees if class
       representation is granted. Any other relief that this Court finds appropriate.




                                                     9
